Citation Nr: 1511694	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for disability manifested by muscle arthralgia/pain.

2.  Entitlement to service connection for left shoulder strain.

3.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to May 2004, from June 2006 to May 2007, and from May 2009 to April 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are complaints in service and soon after discharge of muscle pain and pain in the shoulder and low back.  Although a VA examination was obtained in December 2010, and an Addendum in March 2011 concluded that there was no chronic or lasting disability that would be related to service, this opinion does not provide any clear discussion of the evidence, including the veteran's musculoskeletal complaints in service and after discharge.  Although a subsequent VA evaluation was scheduled in November 2012, the Veteran did not report.  The veteran indicated in his December 2012 appeal that he was told by VA that no examination had been scheduled; and it was contended on behalf of the Veteran in September 2014 that he was unaware of the date of his VA examination and that he is willing to report for a new examination.

Consequently, the Board finds that additional development is warranted prior to adjudication by the Board of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for examination of the veteran by an appropriate medical professional to determine whether he has a disability manifested by arthralgia/pain, left shoulder strain, and/or low back strain that is causally related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any disability manifested by arthralgia/pain, left shoulder strain, and/or low back strain found was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

The opinion obtained should include a discussion of the veteran's musculoskeletal complaints in January 2010, February 2010, April 2010, October 2010, December 2010, and September 2011.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

2. The AMC/RO will notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for service connection for a disability manifested by muscle arthralgia/pain, for left shoulder strain, and for low back strain based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

